Exhibit 10.36
PARTICIPATION AGREEMENT
SUPPLEMENTAL INCOME PLAN OF
GULFMARK OFFSHORE, INC.
Invitation to Participate in Plan
          As provided in the above referenced Plan dated January 1, 2000 you,
Bruce A. Streeter, are hereby invited to participate. By accepting the
invitation to participate in the Plan, you acknowledge that you have read the
Plan, understand its terms, understand that benefits will be paid pursuant to
the Plan only under specific circumstances described therein, understand that
you are a general creditor of the Company and that you have no interest in
specific assets owned by the Company. Capitalized terms used herein shall have
the same meaning defined in the Plan.
Entry Date
          Your Entry Date under the Plan will be January 1, 2000 for all
purposes.
Establishment of Annual Vesting Percentage
          The Annual Vesting Percentage applicable to your participation in the
Plan will be one hundred percent (100%). Assuming that you remain continuously
and actively employed as a full time employee of the Company, your Cumulative
Vested Percentage will be one hundred percent (100%) and will not change. The
credits to our Deferred Benefit Account will be determined by reference to the
cash value of your Policy. specifically, as of any time that the Plan is in
effect and you are participating in the Plan, the amount of the credit in your
Deferred Benefit Account will be equal to an amount in dollars determined by
multiplying the Cumulative Vested percentage as of that date times the
then-outstanding Gross Cash Value of the Policy Less the Excess Cash Value of
the Policy, in no event less than zero.
Establishment of Normal Retirement Age
          For purposes of the Plan, your “Normal Retirement Age” shall be age
65.
Acceptance of Invitation to Participate
          I hereby accept the invitation of GulfMark Offshore, Inc. to
participate in its supplemental Income Plan, on this 1st day of January, 2000.
Address for Notices
          The address which should be used for notices sent to me under the Plan
is:
          108 Hanover Square
          Lafayette, LA 70508

 



--------------------------------------------------------------------------------



 



Designation of Beneficiary
          My Beneficiary for purposes of the Plan shall be (attach additional
sheets if necessary for multiple beneficiaries):

         
 
  Name:   Janice Streeter
 
  Address:   108 Hanover Square
 
  City:   Lafayette, LA 70508
 
  State:    

In the event that more than one person is named as Beneficiary, such persons
shall share equally in any benefits payable to my Beneficiary under the Plan. If
a Beneficiary dies, then the amount that would have been paid to that
Beneficiary if living shall be paid in one sum and in equal shares to the
children of that Beneficiary who survive, if any, and, if there are not such
children, then to the remaining Beneficiary if any, in equal shares if more than
one, and if there is no other Beneficiary, then to the estate of the Beneficiary
who died.

                      /s/ Bruce A. Streeter    
 
  Witness
     
 
  Bruce A. Streeter    

 